DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed 31 March 2021 has been considered and entered. 
Accordingly, claims 1-15, 18, 21, 23, and 31 are pending in this application. Claims 16, 17, 19, 20, 22, 24, 26-30, and 32-44 are cancelled; claims 1-15, 18, 21, 23, 25, and 31 are currently amended.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter B. Scull (Reg. No: 37932) on 03 June 2022.

The application has been amended as follows: 
In the claims:

1. (Currently Amended)	A method of optimizing a distributed index having a tree structure comprising a plurality of tree-nodes including a root node, a plurality of non-root nodes and parent-child relations between the tree-nodes; 
the root node covering a D-dimensional space, and each of the non-root nodes covering a part of the D-dimensional space such that each of the non-root nodes with same parent node covers a partition of the whole or part of the D-dimensional space or domain covered by said parent node; 
at least some of the tree-nodes storing one or more data-elements each having space-coordinates within the whole or part of the D-dimensional space or domain covered by the tree-node in which the data-element is stored; 
the distributed index being disposed in a distributed system including a plurality of computer-nodes, and each of at least some of the tree-nodes is stored at one of the computer-nodes along with an in-memory map structurally describing the distributed index; the method comprising: 
inspecting, by a first computer-node in the plurality of computer-nodes, the in-memory map stored at the first computer-node and determining that the distributed index satisfies a storage imbalance condition caused by at least a first tree-node stored in the first computer-node and, in response, triggering a reorganization method including:
notifying, by the first computer-node, to the other computer-nodes in the plurality of computer-nodes that the first tree-node is to be replicated, to enforce or provoke that any request from any of the other computer-nodes of inserting a data-element in the first-tree-node further includes inserting the data-element in a child node of the first-tree-node, depending on the space-coordinates of said data-element and the part of the D-dimensional space or domain covered by said child node; and
verifying, by the first computer-node, that the other computer-nodes have been notified and, in response, replicating the data-elements stored in the first tree-node into children nodes of the first tree-node depending on the space-coordinates of each of said data-elements and the part of the D-dimensional space or domain covered by each of said children nodes.

2. (Currently Amended)	A method according to claim 1 the space-coordinates of a stored 

18. (Currently Amended)	A non-transitory medium comprising a computer program having program instructions for causing a computing system to perform a method according to claim 1 of optimizing a distributed index.

23. (Cancelled)	

25. (Currently Amended)	A method of inserting a data-element into a distributed index having a tree structure comprising a plurality of tree-nodes including a root node, a plurality of non-root nodes and parent-child relations between the tree-nodes; 
the root node covering a D-dimensional space, and each of the non-root nodes covering a part of the D-dimensional space such that each of the non-root nodes with same parent node covers a partition of the whole or part of the D-dimensional space or domain covered by said parent node; 
at least some of the tree-nodes storing one or more data-elements each having space-coordinates within the whole or part of the D-dimensional space or domain covered by the tree-node in which the data-element is stored
the distributed index being disposed in a distributed system including a plurality of computer-nodes, and each of at least some of the tree-nodes is stored at one of the computer-nodes along with an in-memory map structurally describing the distributed index; 
at least some of the tree-nodes having been replicated into children nodes to compensate or resolve a storage imbalance condition induced at least by said tree-node and to optimize the distributed index; 
each of at least some of the tree-nodes having a real storage capacity and a permissible storage capacity smaller than the real storage capacity; 
each of at least some of the tree-nodes having a priority range, and each of at least some of the data-elements having a priority, the priority range defining which of the data-elements stored in the tree-node is/are within or outside the permissible storage capacity depending on whether the priority of the data-element is within or outside the priority range of the tree-node; and said method of inserting a data-element comprising:
determining a series of updatable tree-nodes of the tree-nodes having a priority including an initial tree-node, one or more intermediate tree-nodes and a final tree-node; and
inserting the data-element into each updatable tree-node that is within the series of updatable tree-nodes and satisfies that priority of the data-element to be inserted is within the priority range of said updatable tree-node; 
the initial tree-node being a tree-node closest to the root tree-node, satisfying that space-coordinates and priority of the data-element to be inserted are/is within the domain and priority range of said initial tree-node, respectively; 
the final tree-node being a descendant node of the initial tree-node, satisfying that said final tree-node has not been replicated and space-coordinates of the data-element to be inserted are within the domain of said final tree-node and;
each of the one or more intermediate updatable tree-nodes being a descendant node of the initial tree-node and an ancestor node of the final tree-node.

31. (Currently Amended)	A method of replying a query by accessing a distributed index having a tree structure comprising a plurality of tree-nodes including a root node, a plurality of non-root nodes and parent-child relations between the tree-nodes; 
the root node covering a D-dimensional space, and each of the non-root nodes covering a part of the D-dimensional space such that each of the non-root nodes with same parent node covers a partition of the whole or part of the D-dimensional space or domain covered by said parent node; 
at least some of the tree-nodes storing one or more data-elements each having space-coordinates within the whole or part of the D-dimensional space or domain covered by the tree-node in which the data-element is stored
the distributed index being disposed in a distributed system including a plurality of computer-nodes, and each of at least some of the tree-nodes is stored at one of the computer-nodes along with an in-memory map structurally describing the distributed index;
at least some of the tree-nodes having been replicated into children nodes to compensate or resolve a storage imbalance condition induced at least by said tree-node and to therefore optimize the distributed index; 
each of at least some of the tree-nodes having a real storage capacity and a permissible storage capacity smaller than the real storage capacity; 
each of at least some of the tree-nodes having a priority range, and each of at least some of the data-elements having a priority, the priority range defining which of the data-elements stored in the tree-node is/are within or outside the permissible storage capacity depending on whether the priority of the data-element is within or outside the priority range of the tree-node;
the query including a domain scope defining one or more parts of the D-dimensional space to be consulted, and a proportion scope defining a proportional sample of the domain scope; 
at least some of the tree-nodes having a depth attribute indicating a number of levels of descendant nodes of said tree-node forming together a perfect 2D-ary tree with said tree-node as root of said perfect 2D-ary tree; the method of replying a query, or querying method, comprising:
determining a tree-node in the tree-structure with smallest domain and best matching the domain scope of the query;
verifying whether the best matching tree-node has been replicated and, if so, designating the best matching tree-node as starting node and, otherwise,
determining an ancestor node of the best matching tree-node, which is closest to the best matching tree-node and has been replicated, and designating said replicated ancestor node as a starting node;
iteratively performing a loop until the proportion scope of the query is fulfilled, the loop comprising:
determining a number of tree-levels to be jumped from the/each designated starting node, such that tree-nodes at the tree-level to be jumped to are estimated to include sufficient data-elements to fulfil the proportion scope of the query;
determining a minimum value between the number of tree-levels to be jumped and the depth of the starting node;
verifying whether said minimum value or minimum jump is greater than the depth of the starting node and, if so, determining descendant nodes of the starting node that are at a distance from the starting node equal to the depth of the starting node and designating said descendant nodes as new starting nodes to initiate a new iteration of the loop for each of said new starting nodes and, otherwise,
performing the minimum jump from the starting node to a target tree-level and accessing tree-nodes at said target tree-level;
verifying whether the performed accesses have caused fulfilling of the proportion scope of the query and, if so, quitting the loop and, otherwise, designating the accessed tree-nodes as new starting nodes to initiate a new iteration of the loop for each of said new starting nodes.



Allowable Subject Matter
Claims 1-15, 18, 21, 25, and 31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Dusberger et al. (US 2013/0151535 A1) discloses distributing a hierarchical index. The hierarchical index including nodes representing a D-dimensional space and each node covering a region corresponding to its position and the children nodes forming a sub-tree underneath. A map is constructed for the distributed data and rebalancing the distributed index involves updating the map ([0092]-[0096). However, Dusberger does not inspect an in-memory map to determine imbalances and rebalance as claimed in the notifying and verifying steps of claim 1.
Fachan et al. (US 2007/0094277 A1) discloses a balanced index tree structure distributed across a plurality of storage devices (Figs. 3A-3D; [0007]). The tree can be rebalanced upon detection ([0105]).
Tatemura et al. (US 2007/079004 A1)(cited in IDS) discloses tree replication ([0047]) and tree splitting ([0049]) and balancing of the tree ([0050]; [0059]). However, like stated in the international search report for PCT/EP2018/081340 (cited in IDS), Tatemura also does not disclose or render obvious the steps also not disclosed by Dusberger above.
	These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-15, 18, and 21 being definite, enabled by the specification, and further limiting to the independent claim 1, are also allowable.
In addition to above with respect to claim 1, Hu et al. (CN 1866918 A1) discloses balancing trees including inserting based on a priority of a data element being within a priority range (See Fig. 3, [0097]). However, the prior art does not disclose or render obvious at least inserting based on satisfying space-coordinates and priority within a domain and priority range, where the priority range is based on a permissible storage capacity as in claim 25 when taken with other elements of a distributed index as recited in the claim.
In addition to the above with respect to claim 1, Chen et al. (US 2006/0106758 A1) discloses jumping nodes and levels in an index. However the prior art does not disclose or render obvious  determining a best matching tree-node has been replicated and performing jumping in the looping manner disclosed in claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lomet ("Replicated indexes for distributed data," Fourth International Conference on Parallel and Distributed Information Systems, 1996, pp. 108-119, doi: 10.1109/PDIS.1996.568673.) discloses distributing and managing hierarchical indexes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167